 

Exhibit 10.28

 

Creative Medical Technology Holdings, Inc.

 

CODE OF BUSINESS CONDUCT AND ETHICS

 

1.Introduction

 

This Code of Business Conduct and Ethics (this “Code”) has been adopted by our
board of directors (the “Board of Directors”) to summarize the standards of
business conduct that must guide our actions. This Code applies to all
directors, officers, and employees of Creative Medical Technology Holdings, Inc.
and its subsidiaries (the “Company”), including, but not limited to, the
Company’s principal executive officer, principal financial officer, principal
accounting officer or controller, or persons performing similar functions. The
Company has issued this Code to deter wrongdoing and to promote:

  · honest and ethical conduct;

  · full, fair, accurate, timely, and understandable disclosure in reports and
documents that a registrant files with, or submits to, the Securities and
Exchange Commission (the “SEC”) and in other public communications made by the
Company;

  · avoidance and ethical handling of actual or apparent conflicts of interest,
including disclosure to an appropriate person of any material transaction or
relationship that reasonably could be expected to give rise to such a conflict;

  · confidentiality of corporate information;

  · protection and proper use of corporate assets and opportunities;

  · compliance with applicable governmental laws, rules, and regulations;

  · prompt internal reporting of any violations of this Code to an appropriate
person; and

  · accountability for adherence to the Code.

 

This Code provides guidance to you on your ethical and legal responsibilities.
We expect all directors, officers, and employees to comply with this Code, and
the Company is committed to taking prompt and consistent action against
violations of this Code. Violation of the standards outlined in this Code may be
grounds for disciplinary action up to and including termination of employment or
other business relationships. Employees, officers and directors who are aware of
suspected misconduct, illegal activities, fraud, abuse of the Company’s assets,
or violations of the standards outlined in this Code are responsible for
reporting such matters.

 

Because rapid changes in our industry and regulatory environment constantly pose
new ethical and legal considerations, no set of guidelines should be considered
to be the absolute last word under all circumstances. Although laws and customs
will vary in the different countries in which we operate, our basic ethical
responsibilities are global. In some instances, there may be a conflict between
the laws of countries that apply to the operations of the Company. When you
encounter such a conflict, you should consult the Company’s senior management
and/or legal counsel to understand how to resolve that conflict properly.

 

2.Basic Obligations

 

Under the Company’s ethical standards, directors, officers, and employees share
certain responsibilities. It is your responsibility to (i) become familiar with,
and conduct Company business in compliance with applicable laws, rules, and
regulations and this Code; (ii) treat all Company employees, customers, and
business partners in an honest and fair manner; (iii) avoid situations where
your personal interests are, or appear to be, in conflict with the Company
interests; and (iv) safeguard and properly use the Company’s proprietary and
confidential information, assets, and resources, as well as those of the
Company’s customers and business partners.

 



   

 

 

Certain of the Company’s policies may be complemented by specific
responsibilities set forth in documents subsequently adopted by the Company such
as the Company’s Confidential Information Policy, an insider trading policy, a
disclosure policy, a cybersecurity policy, etc. Those polices should be
separately consulted by the Company’s directors, officers, and employees and are
not incorporated by reference into this Code.

 

  3. Raising Concerns

 

If you should learn of a potential or suspected violation of this Code, you have
an obligation to promptly report the violation. You may do so orally or in
writing and, if preferred, anonymously. You have several options for raising
concerns.

 

  1. Raise your concerns with your supervisor or manager;

  2. Raise your concerns with the Company’s Chief Executive Officer and/or

  3. Company legal counsel.

 

If the issue or concern is related to the internal accounting controls of the
Company or any accounting or auditing matter, you should report it to the Chief
Financial Officer.

 

  4. Policy Against Retaliation

 

The Company prohibits any director or employee from retaliating or taking
adverse action against anyone for raising, in good faith, suspected conduct
violations or helping to resolve a conduct concern. Any individual who has been
found to have engaged in retaliation against a Company director, officer or
employee for raising, in good faith, a conduct concern or for participating in
the investigation of such a concern, may be subject to discipline, up to and
including termination of employment or other business relationships. If any
individual believes that he or she has been subjected to such retaliation, that
person is encouraged to report the situation as soon as possible to one of the
people detailed in the “Raising Concerns” section above.

 

  5. Conflicts of Interest

 

Directors, officers, and employees should not engage in any activity, practice
or act which conflicts with the best interests of the Company. A conflict of
interest occurs when a director, officer or employee places or finds
himself/herself in a position where his/her private interests conflict with the
best interests of the Company or have an adverse effect on the person’s
motivation or the proper performance of their office or job. Examples of such
conflicts could include, but are not limited to:

 

  · accepting outside employment with, or accepting personal payments from, any
organization which does business with the Company or is a competitor of the
Company;

  · accepting or giving gifts of more than modest value to or from vendors or
clients of the Company;

  · competing with the Company for the purchase or sale of property, services or
other interests or taking personal advantage of an opportunity in which the
Company has an interest;

  · personally having immediate family members who have a financial interest in
a firm which does business with the Company; and

  · having an interest in a transaction involving the Company or a customer,
business partner or supplier (not including routine investments in publicly
traded companies).

 

Directors, officers, and employees must not place themselves or remain in a
position in which their private interests conflict with the interests of the
Company. Knowledge of any potential conflict of interest must be reported as
soon as possible to one of the people detailed in the “Raising Concerns” section
above.

 



   

 

 

If the Company determines that the outside work or other relationship of an
officer, director or employee interferes with performance or the ability to meet
the requirements of the Company, as they are modified from time to time, the
party may be asked to terminate the outside employment or other relationship if
he or she wishes to remain employed by the Company or as an officer or director
of the Company. To protect the interests of both the officers, directors, and
employees and the Company, any such outside work or other activity that involves
potential or apparent conflict of interest may be undertaken only after
disclosure to the Company by the party and review and approval by management.

 

  6. Confidentiality Concerning Company Affairs

 

It is the Company’s policy that business affairs of the Company are confidential
and should not be discussed with anyone outside the organization except for
information that has already been made available to the public. See the
Company’s “Confidential Information Policy” for more detail.

 

  7. Competition and Fair Dealing

 

We seek to out-perform our competition fairly and honestly. We seek competitive
advantages through superior performance, not through unethical or illegal
business practices. Information about other companies and organizations,
including competitors, must be gathered using appropriate methods. Illegal
practices such as trespassing, burglary, misrepresentation, wiretapping, and
stealing are prohibited. Possessing trade secrets that were obtained without the
owner’s consent, or inducing such disclosures by customers or past or present
employees of other companies is prohibited. Each employee and officer should
endeavor to respect the rights of, and deal fairly with, our customers,
suppliers, competitors, and employees. No employee, officer or director should
take unfair advantage of anyone through manipulation, concealment, abuse of
privileged information, misrepresentation of material facts, or any other unfair
business practice.

 

  8. Insider Trading

 

The Company encourages all employees to become shareholders on a long-term
investment basis. However, management, employees, members of the Board of
Directors and others who are in a “special relationship” with the Company from
time to time, may become aware of corporate developments or plans which may
affect the value of the Company’s shares (inside information) before these
developments or plans are made public. Blackout periods may be imposed during
certain times throughout the year and during this time, all Company employees,
officers and directors are prohibited from buying or selling the Company’s
securities. In order to avoid civil and criminal insider trading violations, the
Company may establish an insider trading policy.

 

  9. Telecommunications

 

Telecommunications facilities such as telephone, cellular phones, facsimile,
internet, and email are the Company property. Use of these facilities imposes
certain responsibilities and obligations on all employees, officers and
directors. Usage must be ethical and honest with a view to preservation of and
due respect for the Company’s intellectual property, security systems, personal
privacy, and freedom of others from intimidation, harassment, or unwanted
annoyance.

 

  10. Accuracy of Company Records

 

We are required to record and, in certain instances, publicly report all
internal and external financial records in compliance with U.S. Generally
Accepted Accounting Principles (GAAP) and the rules and regulations of the
Securities and Exchange Commission (the “SEC”). Therefore, you are responsible
for ensuring the accuracy of all books and records within your control and
complying with all of the Company’s policies and internal controls.

 

All Company information must be reported accurately, whether in internal
personnel, safety, or other records or in information we release to the public
or file with government agencies.

 



   

 

 

  11. Financial Reporting and Disclosure Controls

 

If in the future we are required to file periodic and other reports with the SEC
and other securities regulators and to make certain public communications, we
will be required to maintain effective “disclosure controls and procedures” so
that financial and non-financial information is reported timely and accurately
both to our senior management and in the filings we make. You are expected,
within the scope of your employment duties, to support the effectiveness of our
disclosure controls and procedures.

 

  12. Customers and Business Partners

 

We strive to achieve satisfied customers who will be repeat buyers of our
products and services and to building mutually advantageous alliances with our
business partners.

 

Our long-term reputation and business viability depend upon our continued
maintenance of the high quality of the products and services we provide. We are
committed to delivering products that perform as documented and as represented
to the customer.

 

Our policy is to build lasting relationships with our customers and business
partners through superior delivery and execution and honest sales and marketing.
We will comply with applicable advertising laws and standards, including a
commitment that our advertising and marketing will be truthful, non-deceptive,
and fair and will be backed up with evidence before advertising claims are made.
Our policy also prohibits making false or deceptive statements about our
competitors and giving or accepting kickbacks, bribes, inappropriate gifts and
other matters prohibited under the conflict of interest topic in this Code.

 

  13. Health and Safety

 

The Company is committed to making the work environment safe, secure, and
healthy for its employees and others. The Company complies with all applicable
laws and regulations relating to safety and health in the workplace. We expect
each of you to promote a positive working environment for all. You are expected
to consult and comply with all Company rules regarding workplace conduct and
safety. You should immediately report any unsafe or hazardous conditions or
materials, injuries, and accidents connected with our business and any activity
that compromises Company security to your supervisor. You must not work under
the influence of any substances that would impair the safety of others. All
threats or acts of physical violence or intimidation are prohibited.

 

  14. Respect for Our Employees

 

The Company’s employment decisions will be based on reasons related to our
business, such as job performance, individual skills and talents, and other
business-related factors. The Company policy requires adherence to all national,
provincial or other local employment laws. In addition to any other requirements
of applicable laws in a particular jurisdiction, the Company policy prohibits
discrimination in any aspect of employment based on race, color, religion, sex,
national origin, disability, age or gender orientation, within the meaning of
applicable laws.

 



   

 

 

  15. Abusive or Harassing Conduct Prohibited

 

The Company policy prohibits abusive or harassing conduct by our employees and
officers toward others, such as unwelcome sexual advances, comments based on
ethnicity, religion, gender orientation, or race, or other non-business,
personal comments or conduct that make others uncomfortable in their employment
with us. We encourage and expect you to report harassment or other inappropriate
conduct as soon as it occurs.

 

  16. Privacy

 

The Company, and companies and individuals authorized by the Company, collect
and maintain personal information that relates to your employment, including
compensation, medical and benefit information. The Company follows procedures to
protect information wherever it is stored or processed, and access to your
personal information is restricted. Your personal information will only be
released to outside parties in accordance with the Company’s policies and
applicable legal requirements. Employees, officers and directors who have access
to personal information must ensure that personal information is not disclosed
in violation of the Company’s policies or practices.

 

  17. Waivers and Amendments

 

Only the Board of Directors may waive application of or amend any provision of
this Code. A request for such a waiver should be submitted in writing to the
Board of Directors for its consideration. The Company will promptly disclose to
investors all substantive amendments to the Code, as well as all waivers of the
Code granted to directors or officers in accordance with applicable laws and
regulations.

 

  18. No Rights Created

 

This Code is a statement of the fundamental principles and key policies and
procedures that govern the conduct of our business. It is not intended to and
does not, in any way, constitute an employment contract or an assurance of
continued employment or create any rights in any employee, director, client,
supplier, competitor, stockholder or any other person or entity.

 

Any change or waiver to this Code may be made only by the Board of Directors and
will be promptly disclosed as required by law or regulation.

 

[Adopted by the Board of Directors on May 18, 2016]

 



   

 